Wagner, Judge,
delivered the opinion of the court.
This was an indictment framed on the statute (Wagn. Stat. 488, § 21), charging the defendants, who were justices of the County Court of Buchanan county, with official misconduct. The indictment was quashed for insufficiency, and the State appealed.
The judgment of the court was unquestionably correct. The indictment is not only confusedly and bunglingly framed, but it utterly fails to aver or set out any specific facts for which the. defendants could be called to answer. There is a general *420charge that the defendants released the sheriff from the payment of a number of fines, forfeitures and penalties due the county, and that is the only allegation the indictment contains. This sweeping averment was palpably bad.
Judgment affirmed.
The other judges concur.